DETAILED ACTION

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 06/06/2022 does not place the Application in condition for allowance.
Claims 1, 3-4 and 6-20 are currently pending.  In response to Office Action mailed on 04/05/2022, Applicant has amended claim 1, cancelled claims 2 and 5, and added new claims 12-20.

Status of the Rejections
Due to Applicant’s amendment of claims 2 and 5, all rejections from the Office Action mailed on 04/05/2022 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger et al. (US 2018/0033984 A1) in view of Chin et al. (KR 10-1385684 B1).
Regarding claim 1, Luchinger discloses a photoelectric conversion element (organic electronic device as shown in figure 2) ([0043-0049], [0057-0063])) comprising: 
a first electrode (20) ([0045]); 
an electron-transporting layer (first buffer layer 30, which acts as electron transport layer) ([0046] and [0021]); 
a hole-transporting layer (second buffer layer 50, which acts as hole transport layer) ([0048] and [00021]); and 
a second electrode (60), 
wherein the electron-transporting layer (30), the hole-transporting layer (50), and the second electrode (60) are on or above the first electrode (20) (see figure 2 for configuration), 
wherein the second electrode (60) includes a charge-collecting layer (composite layer of organic material and nanowires) ([0063-0064]), where the charge-collecting layer includes a conductive silver nanowire (Ag nanowire, [0063]) and a conductive polymer (PEDOT:PSS, [0063]) that covers at least part of the conductive nanowire (the nanowires are embedded in PEDOT:PSS and thus covers the nanowires) and is stacked on the hole-transporting layer (50) (see figure 2 for configuration).
However, Luchinger does not explicitly disclose that a volume ratio between the Ag nanowire in the charge-collecting layer and the conductive polymer in the charge-collecting layer (the conductive nanowire: the conductive polymer) is from 1:1 through 1:4.
Chin discloses a composite electrode layer for a solar cell comprising silver nanowire and conductive polymer (see fig. 1 and Abstract; see also pages 3 and 4 of translation). Chin further discloses that a volume ratio between the conductive nanowire and the conductive polymer (the conductive nanowire: the conductive polymer) can for example be 1:1 (see page 4 of translation).  Chin further discloses that composite electrode layer possesses good transmittance and conductivity (see Abstract).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the volume ratio as taught by Chin to form the composite electrode of Luchinger such that the electrode layer possesses good transmittance and conductivity.

Regarding claim 3, Luchinger as modified by Chin further discloses that, in the charge-collecting layer, the at least part of the conductive nanowire (Ag nanowire) is embedded in the conductive polymer (PEDOT:PSS) ([0063] of Luchinger; see also pages 3 and 4 of translation of Chin).

Regarding claim 4, Luchinger as modified by Chinfurther discloses the second electrode (60) has translucency (Luchinger: [0049] and [0064]; Chin: Abstract).  

Regarding claim 6, Luchinger further discloses wherein the electron-transporting layer (30) includes a porous titanium oxide particle (metal oxide particles 2 including pores or holes 3) (figure 3 and [0050], [0054]) wherein metal oxide includes titanium oxide (TizOy) ([0069]).

Regarding claim 7, Luchinger further discloses the conductive polymer includes PEDOT, which is a polythiophene ([0063-0064]).  Alternatively, Luchinger as modified by Chin further discloses the conductive polymer is polythiophene or polyaniline (see Chin: page 5 of translation).

Regarding claim 12, Luchinger further discloses wherein the electron-transporting layer (30) includes a porous titanium oxide particle (metal oxide particles 2 including pores or holes 3) (figure 3 and [0050], [0054]) wherein metal oxide includes titanium oxide (TizOy) ([0069]).

Regarding claim 13, Luchinger further discloses the conductive polymer includes PEDOT, which is a polythiophene ([0063-0064]).  Alternatively, Luchinger as modified by Chin further discloses the conductive polymer is polythiophene or polyaniline (see Chin: page 5 of translation).

Regarding claim 14, Luchinger further discloses wherein the electron-transporting layer (30) includes a porous titanium oxide particle (metal oxide particles 2 including pores or holes 3) (figure 3 and [0050], [0054]) wherein metal oxide includes titanium oxide (TizOy) ([0069]).

Regarding claim 15, 16, 17 or 18, Luchinger in view of Chin discloses the conductive polymer coats, covers or embeds the silver nanowire (see figure 1 of Chin).  Thus, its examiner’s position that the conductive polymer completely coats/covers/embeds the Ag nanowire.  
Alternatively, instant application fails to disclose the criticality of covering or embedded 50% of more of whole conductive nanowire with the conductive polymer.  In absence of evidence of criticality, it would have been obvious to one skilled in the art at the time of the invention to have coated sufficient amount of Ag nanowire by the conductive polymer as desired by Luchinger in view of Chin (see Chin: figure 1, and page 2 of Translation) such that the Ag nanowire net is not entangled, as desired by Luchinger in view of Chin (see Chin: page 2 of translation).  

Regarding claim 19, Luchinger as modified by Chin further discloses the conductive polymer is polyaniline (see Chin: page 5 of translation).

Regarding claim 20, Luchinger further discloses the conductive polymer includes PEDOT, which is a polythiophene ([0063-0064]).  Alternatively, Luchinger as modified by Chin further discloses the conductive polymer is polythiophene (see Chin: page 5 of translation).


Claims 1, 3-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2019/0305168 A1) in view of Chin et al. (KR 10-1385684 B1)
Regarding claim 1, Honda discloses a photoelectric conversion element (101) (figures 1-6) comprising a first electrode (2) ([0034]), an electron-transporting layer (4) ([0034]), a hole transporting layer (6) ([0034]), and a second electrode (7) ([0034]), wherein the electron-transporting layer (4), the hole-transporting layer (6), and the second electrode (7) are on or above the first electrode (2) (see figure 1 for configuration), wherein the second electrode (7) comprising a charge-collector layer (second electrode layer 7 that is capable of collecting charges) ([0211-0217]), which comprises conductive silver wire ([0213]) or conductive polymer ([0212]).  Honda further discloses the charge collecting layer (7) is stacked on the hole-transporting layer (6).   
Honda further discloses the materials forming the charge collecting layer (second electrode 7) can be used in combination ([0217]). Thus, it would have been obvious to one skilled in the art at the time of the invention to have combined conductive silver wire and conductive polymer to form the second electrode because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Thus, Honda as modified discloses that the charge collecting layer (second electrode) is a composite layer comprising conductive silver wire and conductive polymer, and therefore, the conductive polymer must cover at least part of the conductive silver wire and is stacked on the hole-transporting layer (6) (see figure 1 for configuration).
Honda further discloses that the second electrode is transparent ([0219]). However, Honda does not explicitly disclose that the conductive Ag wire is silver nanowire, and a volume ratio between the Ag nanowire in the charge-collecting layer and the conductive polymer in the charge-collecting layer (the conductive nanowire: the conductive polymer) is from 1:1 through 1:4.
Chin discloses a composite electrode layer for a solar cell comprising silver nanowire and conductive polymer that covers at least a part of the conductive Ag nanowire (see fig. 1 and Abstract; see also pages 3 and 4 of translation). Chin further discloses that a volume ratio between the conductive nanowire and the conductive polymer (the conductive nanowire: the conductive polymer) can for example be 1:1 (see page 4 of translation).  Chin further discloses that composite electrode layer possesses good transmittance and conductivity (see Abstract).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the conductive Ag wire in the nanowire form as taught by Chin, and also use the volume ratio as taught by Chin to form the composite electrode of Honda such that the electrode layer possesses good transmittance and conductivity, as shown by Chin and also desired by Honda.

Regarding claim 1, Honda discloses a photoelectric conversion element (101) (figures 1-6) comprising a first electrode (2) ([0034]), an electron-transporting layer (4) ([0034]), a hole transporting layer (6) ([0034]), and a second electrode (7) ([0034]), wherein the electron-transporting layer (4), the hole-transporting layer (6), and the second electrode (7) are on or above the first electrode (2) (see figure 1 for configuration), wherein the second electrode (7) comprising a charge-collector layer (second electrode layer 7 that is capable of collecting charges) ([0211-0217]), which comprises conductive silver wire ([0213]) or conductive polymer ([0212]).  Honda further discloses the charge collecting layer (7) is stacked on the hole-transporting layer (6).   
Honda further discloses that the second electrode is transparent ([0219]). However, Honda does not explicitly disclose that the second electrode comprises conductive Ag nanowire and a conductive polymer that covers at least a part of the conductive Ag nanowire,  wherein a volume ratio between the Ag nanowire and the conductive polymer (the conductive nanowire: the conductive polymer) is from 1:1 through 1:4.
Chin discloses a composite electrode layer for a solar cell comprising silver nanowire and conductive polymer that covers at least a part of the conductive Ag nanowire (see fig. 1 and Abstract; see also pages 3 and 4 of translation). Chin further discloses that a volume ratio between the conductive nanowire and the conductive polymer (the conductive nanowire: the conductive polymer) can for example be 1:1 (see page 4 of translation).  Chin further discloses that composite electrode layer possesses good transmittance and conductivity (see Abstract).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the composite electrode layer of Chin to form the second electrode of Honda such that the electrode layer possesses good transmittance and conductivity, as shown by Chin and also desired by Honda.

Regarding claim 3, Honda as modified by Chin discloses that the charge collecting layer (second electrode) is a composite layer comprising Ag nanowire and conductive polymer, and therefore, at least part of the conductive Ag nanowire must be embedded in the conductive polymer (see also description of Chin with respect to figure 1).

Regarding claim 4, Honda as modified by Chin further discloses that the second electrode (7) has translucency (see Abstract of Chin).

Regarding claim 6, Honda further discloses that the electron-transporting layer (4) includes a porous titanium oxide particle ([0065-0069] and [0073]).

Regarding claim 7, Honda as modified by Chin further discloses that the conductive polymer includes polythiophene or polyaniline (Chin: page 5 of translation).

Regarding claim 8, Honda discloses a photoelectric conversion module (102) (fig. 7) comprising photoelectric conversion elements that are electrically coupled in series ([0282] and fig. 7) wherein each of the photoelectric conversion elements is the photoelectric conversion element (101) according to claim 1 (see figure 7 and rejection of claim 1). 

Regarding claim 9, Honda discloses an electronic device (figs. 10-14) comprising: the photoelectric conversion module (102) according to claim 8 (see above); and a device (mouse or keyboard, fig. 10 or 12) configured to be driven by electric power generated through photoelectric conversion of the photoelectric conversion module (102) ([0292-0301]).

Regarding claim 10, Honda discloses an electronic device (figs. 10-14) comprising: the photoelectric conversion module (102) according to claim 8 (see above); an electricity storage device (energy storage device) (fig. 10 or 12) configured to store electric power generated through photoelectric conversion of the photoelectric conversion module (102); and a device (mouse or keyboard, fig. 10 or 12) configured to be driven by at least one selected from the group consisting of the electric power generated through photoelectric conversion of the photoelectric conversion module and the electric power stored in the electricity storage device (energy storage device) ([0292-0301]).

Regarding claim 11, Honda discloses a power supply module (figures 10-14) comprising: the photoelectric conversion module (102) according to claim 8 (see above); and a power supply integrated circuit (see figure 10 or 12).

Regarding claim 12, Honda further discloses that the electron-transporting layer (4) includes a porous titanium oxide particle ([0065-0069] and [0073]).

Regarding claim 13, Honda as modified by Chin further discloses that the conductive polymer includes polythiophene or polyaniline (Chin: page 5 of translation).

Regarding claim 14, Honda further discloses that the electron-transporting layer (4) includes a porous titanium oxide particle ([0065-0069] and [0073]).

Regarding claim 15, 16, 17 or 18, Honda in view of Chin discloses the conductive polymer coats, covers or embeds the silver nanowire (see figure 1 of Chin).  Thus, its examiner’s position that the conductive polymer completely coats/covers/embeds the Ag nanowire.  
Alternatively, instant application fails to disclose the criticality of covering or embedded 50% of more of whole conductive nanowire with the conductive polymer.  In absence of evidence of criticality, it would have been obvious to one skilled in the art at the time of the invention to have coated sufficient amount of Ag nanowire by the conductive polymer as desired by Honda in view of Chin (see Chin: figure 1, and page 2 of Translation) such that the Ag nanowire net is not entangled, as desired by Honda in view of Chin (see Chin: page 2 of translation).  

Regarding claim 19, Honda as modified by Chin further discloses that the conductive polymer includes polyaniline (Chin: page 5 of translation).

Regarding claim 20, Honda as modified by Chin further discloses that the conductive polymer includes polythiophene (Chin: page 5 of translation).


Response to Arguments
Applicant's arguments with respect to claims 1, 3-4 and 6-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Luchinger, Honda, Tanaka, Sonntag or Ang fails to disclose that the conductive nanowire is Ag and the silver nanowire to conductive polymer ratio is 1:1 to 1:4.
This argument is directed to claims as amended and is moot in view of new grounds of rejection as presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,897,022 B2 to Allemand et al. discloses a solar cell (fig. 1) comprising an electrode that includes Ag nanowire dispersed in PEDOT (fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721